Order entered November 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00051-CV

                         WINSTON ACQUISITION CORP, Appellant

                                                 V.

                       BLUE VALLEY APARTMENTS, INC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-01373

                                             ORDER
       We GRANT appellant’s November 7, 2013 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before December 4, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE